DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 01/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendments to claim 7, seen in claim set dated 12/21/2021, have resolved the objections seen in prior office action dated 09/21/2021. Therefore, the prior objection to claim 7 has been withdrawn.
Claims 1, 7 and 11 are objected to because of the following informalities:  newly amended claims 1, 7 and 11 state, “ the expansion region is arranged in the unthreaded middle region and not in the shoulder region and threaded region or the expansion region is arranged in the unthreaded middle region and in the threaded region but not in the shoulder region,”  the examiner considers the phrase “and threaded region unclear as to which part of the clause of the claim it belongs and suggests to amend claims 1, 7 and 11 to state “the expansion region is arranged in the unthreaded middle region and not in the shoulder region and threaded region, or the expansion region is arranged in the unthreaded middle region  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The amendments to claim 11, seen in claim set dated 12/21/2021, have resolved the claim rejections issued under 35 USC 112(b) seen in prior office action dated 09/21/2021. Therefore, the prior rejection of claim 11 has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RW Luce US 2304310 A (Luce).
Regarding claim 1, Luce (Fig.1) discloses a nut (page 1, Col. 1 L. 18-41), comprising: at least one expansion region (5) of the nut, which nut extends along a longitudinal direction, wherein the expansion region circumferentially has one or more cutouts (6, 7) which extend transversely and/or obliquely with respect to the longitudinal direction, a respective length of the one or more cutouts is greater than a respective width of the one or more cutouts and wherein the length extends transversely and/or obliquely with respect to the longitudinal direction, the nut has a shoulder region (S, see annotated Fig.1 below), a threaded region (4) and a middle region (5) disposed between the shoulder region and the threaded region, wherein the shoulder region (S) and the middle region (5, page 2 col.1 L.48-56) are unthreaded, and the expansion region (5) is arranged in the unthreaded middle region and not in the shoulder region (S) and threaded region (4).

    PNG
    media_image1.png
    268
    410
    media_image1.png
    Greyscale

Regarding claim 2, Luce discloses the limitations of claim 1 as discussed previously, where Luce further discloses wherein a plurality of cutouts  (6, 7) circumferentially forms a closed ring (page 2 col.2 L.48-71).
Regarding claim 3, Luce discloses the limitations of claim 1 as discussed previously, where Luce further discloses wherein the expansion region (5) has a plurality of cutouts (6, 7) arranged in rows.
Regarding claim 6, Luce (Figs.1-4; claim 1) discloses the limitations of claim 1 as discussed previously.
Luce does not explicitly state that the nut is a union nut for a line connection. The courts however have established prior precedent that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP section 2114 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RW Luce US 2304310 A (Luce) in view of Isaac Georges CH86759 (Georges).
Luce discloses the limitation of claim 1 as discussed previously, where Luce further discloses wherein a plurality of cutouts (6, 7) are provided; Luce fails to disclose wherein the cutouts are formed in a bone shaped manner.
Georges However in line 47 of the provided machine translation discloses drilling a hole at an outer end of a slot or cut out b as seen in figures 4 and 5 of Georges in order to increase the elasticity of a nut. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to drill holes at the outer ends of the slots or cut outs 6, 7 of Luce a seen described in Georges such that a bone shape is formed in order to prevent accidental .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  claims 7 and 11 further require nut be applied in a lines connection where the expansion region of the nut, in a screwed-together state is positioned at least between the first sealing surface and the second sealing surface, the examiner does not consider the prior art to render obvious the limitations of claims 7 and 11 in their entirety. Therefore, claims 7 and 9-11 are considered to be in condition for allowance. 

Response to Arguments
Applicants arguments are solely directed to newly added claim limitations and therefore the examiner considers the above office action to provide the official response to all arguments pertaining to newly added claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747